Title: From Thomas Jefferson to Henry Tazewell, 16 January 1797
From: Jefferson, Thomas
To: Tazewell, Henry


                    
                        Dear Sir
                        Monticello Jan. 16. 1797.
                    
                    As far as the public papers are to be credited, I may suppose that the choice of Vice president has fallen on me. On this hypothesis I trouble you, and only pray, if it be wrong, that you will consider this letter as not written. I believe it belongs to the Senate to notify the V.P. of his election. I recollect to have heard that on the first election of President and Vice President gentlemen of considerable office were sent to notify the parties chosen. But this was the inauguration of our new government and ought not to be drawn into example. At the 2d election both gentlemen were on the spot and needed no messengers. On the present occasion the President will be on the spot, so that what is now to be done respects myself alone: and considering that the season of notification will always present one difficulty, that the distance in the present case adds a second, not inconsiderable, and may in future happen to be sometimes much more considerable, I hope the Senate will adopt that method of notification which will always be least troublesome and most certain. The channel of the post is certainly the least troublesome, is the most rapid, and considering also that it may be sent by duplicates and triplicates is unquestionably the most certain. Inclosed to the Postmaster of Charlottesville with an order to send it by express, no hazard can endanger the notification. Apprehending that, should there be a difference of opinion on this subject in the Senate, my ideas of self-respect might be supposed by some to require something more formal and inconvenient, I beg leave to avail myself of your friendship to declare, if a different proposition should make it necessary, that I consider the channel of the post office as the most eligible in every respect, and that it is to me the most desireable; which I take the liberty of expressing not with a view of encroaching on the respect due to that discretion which the Senate have a right to exercise on the occasion, but to render them the more free in the exercise of it by taking off whatsoever weight the supposition of a contrary desire in me might have in the mind of any member. I am with sincere respect Dear Sir Your friend & servt
                    
                        Th: Jefferson
                    
                